Case: 3:19-cv-00171-WHR-MRM Doc #: 44 Filed: 10/26/20 Page: 1 of 3 PAGEID #: 355




                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF OHIO
                              WESTERN DIVISION

 MICHAEL ANTHONY
                                       :
 GALLUZZO,
              Petitioner,
                                       :    Case No. 3:19-cv-171
       v.
                                            JUDGE WALTER H. RICE
 SCOTT SPRINGHETTI, Director,
 Tri-County Regional Jail,             :
              Respondent.




       DECISION AND ENTRY ADOPTING UNITED STATES MAGISTRATE
       JUDGE’S REPORT AND RECOMMENDATIONS (DOC. #36) AND
       SUPPLEMENTAL REPORT AND RECOMMENDATIONS (DOC. #42);
       OVERRULING PETITIONER’S OBJECTIONS THERETO (DOCS. ##37,
       43); DISMISSING PETITION FOR WRIT OF HABEAS CORPUS (DOC.
       #1) WITH PREJUDICE; OVERRULING AS MOOT PETITIONER’S
       MOTION FOR SUMMARY JUDGMENT (DOC. #33); DENYING
       CERTIFICATE OF APPEALABILITY AND LEAVE TO APPEAL IN
       FORMA PAUPERIS; JUDGMENT TO ENTER IN FAVOR OF
       RESPONDENT AND AGAINST PETITIONER; TERMINATION ENTRY




      Following a jury trial in Champaign County Municipal Court, Petitioner

Michael Galluzzo was convicted of operating a motor vehicle without a license and

driving while his license was suspended. After being sentenced to 180 days in jail,

Galluzzo filed a Petition for Writ of Habeas Corpus, Doc. #1. Proceedings were

stayed until his state court appeals were completed.

      Based on the reasoning and citations of authority set forth by United States

Magistrate Judge Michael R. Merz in his Report and Recommendations, Doc. #36,
Case: 3:19-cv-00171-WHR-MRM Doc #: 44 Filed: 10/26/20 Page: 2 of 3 PAGEID #: 356




and Supplemental Report and Recommendations, Doc. #42, as well as upon a

thorough de novo review of this Court’s file and the applicable law, the Court

ADOPTS said judicial filings in their entirety.

      Petitioner’s Objections to those judicial filings, Docs. ##37, 43, are

OVERRULED as frivolous. Magistrate Judge Merz has thoroughly explained why

Petitioner is not entitled to habeas corpus relief on his claims concerning the state

court’s alleged lack of jurisdiction, the alleged invalidity of the St. Paris ordinance

at issue, the alleged Fourth Amendment and due process violations, the alleged

failure to provide him with full discovery prior to trial, the alleged violation of

Petitioner’s right to travel, and Petitioner’s alleged status as a “sovereign.”

      Although Petitioner may disagree with Magistrate Judge Merz about the

merits of these claims, nothing in Petitioner’s Objections persuades the Court that

Magistrate Judge Merz erred in recommending dismissal of the Petition.

Accordingly, the Court DISMISSES the Petition for Writ of Habeas Corpus, Doc.

#1, WITH PREJUDICE, and OVERRULES AS MOOT Petitioner’s Motion for

Summary Judgment, Doc. #33.

      Given that Petitioner has not made a substantial showing of the denial of a

constitutional right and, further, that the Court’s decision herein would not be

debatable among reasonable jurists, and because any appeal from this Court’s

decision would be objectively frivolous, Petitioner is denied a certificate of

appealability, and is denied leave to appeal in forma pauperis.

      Judgment will be entered in favor of Respondent and against Petitioner.


                                            2
Case: 3:19-cv-00171-WHR-MRM Doc #: 44 Filed: 10/26/20 Page: 3 of 3 PAGEID #: 357




      The captioned case is hereby ordered terminated upon the docket records of

the United States District Court for the Southern District of Ohio, Western Division,

at Dayton.




                                                                       UQQFS+VEHF3JDFBVUIPSJ[BUJPOBGUFS
Date: October 26, 2020                                                IJTSFWJFX

                                       WALTER H. RICE
                                       UNITED STATES DISTRICT JUDGE




                                          3
